OPINION of the Court, by
Ch. J. Bibb.
The complainant has not supported any of the statements of his bill, which were denied by the answers; especially he has failed to support the statement of surprise, and the agreement respecting the tidal at law, the breach of which he complained of as prodifelÉjfcthe surprise, and laying the foundation for overhaB^§3|e merits of the judgment at law. The decree of theljkjiirt is approved, so far as it perpetuates the injunction for fifty shillings only, ad,-mitted in the answer of Robinson, and dissolves the injunction, with damages, for the balance of the judgment, and awards costs in chancery to the defendants, because the sum admitted is beneath the jurisdiction of'a court of chancery, and moreover might have been set up at law ; but the decree for “interest upon the damages at law, from the 29th of January, 1805,” is erroneous» The defendants had prayed only for a dissolution of the injunction and its consequences, and the dismission of the bill with costs. As defendants, they could have *604no prayer beyond that, which the chancellor could properly have respected. — ——Decree reversed.